From an order or judgment granting the motion of appellee (who was the plaintiff in the court below) to set aside the verdict of the jury, etc., which had been returned, etc., in favor of appellants (who were the defendants in that court), the appellants prosecute this appeal.
While we might, if called thereto, concede with appellants that a "jury question" was presented, on the main trial, yet, "when the trial court grants a new trial, its conclusion should not be disturbed when it sees and hears the witnesses, unless the great weight of the evidence supported the finding so set aside. That is to say, when the trial court grants a new trial, the same presumption must be indulged in favor of granting the motion that would be indulged had the motion been overruled." Ex parte Landers (Landers v. Moore et al.), 214 Ala. 20,106 So. 225.
We have carefully examined the evidence, and it is "not so manifestly and palpably in favor of the verdict" as to "justify reversal of the order granting a new trial." Wainwright v. Anderton, 218 Ala. 623, 119 So. 861.
The judgment of the circuit court is affirmed.
Affirmed.